At this term the Court of Appeals decided that, the decree of the Court of Chancery dismissing the bill of the complainant, be reversed, with costs in both courts; that the bill be taken pro confesso against the absent defendants, J. W. and wife, and that the lands mentioned in the proceedings be sold for the payment of the balance of the purchase money due the complainant, with interest thereon and costs of suit. That T. P. S. be and he is hereby appointed trustee, &c. The decree then proceeded to give directions as usual in chancery, and remanded the cause for further proceedings in conformity thereto.
DECREE REVERSED AND CAUSE REMANDED.